Per curiam:
In this case it was necessary for the Board of General Appraisers to find the date when the merchandise was landed
and, on appeal, to return here the evidence relevant thereto. Such a finding is not of record and there is no satisfactory evidence returned from which the same can be determined.
The board found that the appraiser's report of “no damage” was made April 27, 1911, and not within 10 days after the date of landing, the period prescribed by the statute therefor. No evidence appears to be in the record or files upon which this finding is based.
We conclude that the requisite proof upon which these facts may be found can be presented to the board at another hearing of the case.
To the end that the findings necessary to the proper determination of this case maybe made, and, if appealis taken, that the same and the evidence upon which such findings are based maybe returned to this court, the judgment of the Board of General Appraisers is reversed, without prejudice to either party, the case remanded, and a new trial ordered.